Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 06/10/2020.
Priority
This application, filed 02/28/2020, Pub. No. US 2020/0291449 A1, published 09/17/2020, is continuation of application No. 15/305,830, filed 10/21/2016, Pub. No. US 2017/0044591 A1, now abandoned, filed as a National Stage of International Patent Application No. PCT/US2015/027341, filed 04/23/2015, Pub. No. WO2015/164635, which claims benefit of US provisional application 61/983,791, filed 04/24/2014.
Status of Claims
Claims 1-6, 10, 12, 13, 15, 17, 19, 22-24, 26, 28-30, 35, 36, 38, 40, 41, 44, 47, 48, 50, 51, 55, 63, 64, 73, 74, 76 and 77 are currently pending.  Claims 1-77 have been originally filed on 02/28/2020.  Claims 3-6, 10, 12, 15, 17, 19, 22, 26, 28, 30, 35, 36, 40, 41, 44, 47, 48, 50, 51, 55, 63, 73, 76, and 77 have been amended, and Claims 7-9, 11, 14, 16, 18, 20, 21, 25, 27, 31-34, 37, 39, 42, 43, 45, 46, 49, 52-54, 56-62, 65-72, and 75 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 06/10/2020.  Claims 1-6, 10, 12, 13, 15, 17, 19, 22-24, 26, 28-30, 35, 36, 38, 40, 41, 44, 47, 48, 50, 51, 55, 63, 64, 73, 74, 76 and 77 are subject to restriction/election requirement set forth below.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, Claims 1, 3-6, 10, 12, 13, 15, 17, 19, 22-24, 26, 28-30, 35, 36, 38, 40, 41, 44, 47, 48, 50, 51 and 55, drawn to a method for detecting an antibody against a nucleic acid molecule in a sample, comprising providing a nucleic acid molecule covalently immobilized to a solid support, classified, for example, in C12Q 1/6804.
II.	Group II, Claims 2 and 63, drawn to a method for detecting, or evaluating the level of, an anti-drug antibody (ADA) to a nucleic acid molecule, in a sample, comprising providing the sample acquired from a subject, classified, for example, in C12Q 1/68.
III.	Group III, Claim 64, drawn to a kit for evaluating or detecting an antibody against a nucleic acid molecule, in a sample, classified, for example, in G01N 33/5308.
IV.	Group IV, Claims 73, 74, 76 and 77, drawn to a method for evaluating or detecting an antibody against a nucleic acid molecule in a sample, wherein said method is performed in solution, classified, for example, in C07K 16/44.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I, II and IV are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the methods of Group I require detecting an antibody against a nucleic acid molecule in a sample comprising providing a nucleic acid molecule covalently immobilized to a solid support, whereas the methods of Group II require detecting, or evaluating the level of, an anti-drug antibody (ADA), and the methods of Group IV require evaluating or detecting an antibody against a nucleic acid molecule in a sample, wherein said method is performed in solution.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group III are related as product and process of using the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as, for example, with the individual reagents.
The inventions of Group III and each of Groups II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case, the invention of Group III is drawn to a kit comprising a nucleic acid molecule covalently immobilized to a solid support and a detection agent that specifically binds to a complex of the antibody and the immobilized nucleic acid molecule, whereas the invention of Group II encompasses a method, which does not require the use of a detection agent, and the invention of Group IV encompasses a method performed in solution.  

According to MPEP § 808.02, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Election of Species
Claims 1-6, 10, 12, 13, 15, 17, 19, 22-24, 26, 28-30, 35, 36, 38, 40, 41, 44, 47, 48, 50, 51, 55, 63, 64, 73, 74, 76 and 77 are generic to the following disclosed patentably distinct species.  
If Group I or Group II or Group III is elected, the species election for each of (a)-(d) and (f) is required; and if Group IV is elected, the species election for each of (a), (b), (e) and (f) is required; which elected species altogether shall read on a single specific embodiment of the claimed method or kit:
(a)	a sample;
(b)	a nucleic acid molecule of the identified chemical structure;
(c)	a solid support of the identified material/shape; please identify a covalent bond coupling the nucleic acid molecule to the support;
(d)	a detection agent (for Group I or Group III) or a detecting mode (for Group II);
(e)	a binding agent; and 
(f)	an immunoassay format.

Each of (a) to (f) encompasses a plurality of distinct species, and Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a grouping of patentably indistinct species for each of (a)-(f) reading altogether on a single specific embodiment of the claimed method or kit for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
The species of each of (a)-(f) are independent or distinct because as disclosed the different species of each of (a)-(f) have mutually exclusive characteristics for each identified species.  In addition, the species of each of (a)-(f) are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of each of (a)-(f), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There is an examination and search burden for the patentably distinct species of each of (a)-(f) due to their mutually exclusive structural and/or physico-chemical characteristics.  The species of each of (a)-(f) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species for each of (a)-(f) or a grouping of patentably indistinct species for each of (a)-(f) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641